ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: The parties agree that the respondent was charged with one count of Obstruction of Justice and one count of Attempted Obstruction of Justice as class D felonies. The obstruction charge arose from the respondent failing to advise the court that a witness adverse to his client, who the court thought had faded to appear for trial, was in fact present and waiting outside the courtroom to be called to testify. The attempted obstruction charge resulted from the respondent soliciting a court reporter to alter a transcript of court proceedings in which the respondent acknowledged his failure to advise the court of the witness’s presence. The respondent ultimately pled guilty to Obstruction of Justice as a class D felony and the Attempted Obstruction of Justice charge was dismissed.
*806Violations: The respondent violated Ind. Professional Conduct Rule 3.5(c), which prohibits an attorney from engaging in conduct that disrupts a tribunal; Prof. Cond.R. 8.4(b), which forbids an attorney from committing a criminal act that reflects adversely on the attorney’s honesty, trustworthiness or fitness as a lawyer; and Prof.Cond.R. 8.4(d), which bars an attorney from engaging in conduct prejudicial to the administration of justice.
Discipline: Suspension from the practice of law for two (2) years, effective December 28, 2002, without automatic reinstatement thereafter.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward a copy of this Order to the hearing officer and in accordance with the provisions of Admis.Disc.R. 23, Section 3(d).
All Justices concur.